Case 1:19-bk-13021        Doc 17   Filed 09/18/19 Entered 09/18/19 14:13:54           Desc Main
                                   Document     Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

IN RE:                                           Case No. 1:19-bk-13021

Paul Roger Vernier III,                          Chapter 7
Tiffany Jo Vernier,
                                                 Judge Jeffery P. Hopkins
                    Debtors.

                                                 MOTION OF U.S. BANK NATIONAL
                                                 ASSOCATION FOR RELIEF FROM THE
                                                 AUTOMATIC STAY (PROPERTY LOCATED
                                                 AT 850 BROUSES RUN RD, WEST
                                                 PORTSMOUTH, OHIO 45663)



         U.S. Bank National Assocation (the “Movant”) moves this Court, under §§ 361, 362, 363

and other sections of the Bankruptcy Reform Act of 1978, as amended (the "Bankruptcy Code") and

under Rules 4001, 6007 and other rules of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules") for an Order conditioning, modifying or dissolving the automatic stay imposed

by § 362 of the Bankruptcy Code. In support of this Motion, the Movant states:

                                MEMORANDUM IN SUPPORT

         1.     The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

                is a core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this

                Motion is proper under 28 U.S.C. §§ 1408 and 1409.

         2.     A copy of the General Warranty Deed to the subject property is attached as Exhibit

                A. On April 16, 2014 Paul Roger Vernier III and Tiffany J Vernier obtained a loan

                from U.S. Bank N.A. in the amount of $165,750.00. Such loan was evidenced by a

                promissory note dated April 16, 2014, (the "Note"), a copy of which is attached as



                                                1
Case 1:19-bk-13021    Doc 17    Filed 09/18/19 Entered 09/18/19 14:13:54              Desc Main
                                Document     Page 2 of 8


            Exhibit B.

      3.    To secure payment of the Note and performance of the other terms contained in it,

            Paul Roger Vernier III and Tiffany J Vernier executed a Mortgage dated April 16,

            2014. The Mortgage granted a lien on the real and/or personal property (the

            "Collateral") owned by Paul Roger Vernier III and Tiffany J Vernier, located at 850

            Brouses Run Rd, West Portsmouth, Ohio 45663, and more fully described in the

            Mortgage. Said note and mortgage are subject to a Loan Modification

            Agreement, a copy of which is attached as Exhibit D.

      4.    The lien created by the Mortgage was duly perfected by the filing of the Mortgage in

            the Office of the Scioto County Recorder on April 21, 2014. A copy of the

            Mortgage is attached to this motion as Exhibit C. The lien is the 1st lien on the

            Collateral.

      5.    The Note and Mortgage were transferred as follows:

            The Note was transferred from U.S. Bank National Assocation to Movant as

            evidenced by the blank endorsement on the Note. See Exhibit B.

      6.    The value of the Collateral is $180,000.00. This valuation is based on Debtor's

            Schedules.

      7.    As of August 21, 2019, there is due and owing on the Note the outstanding principal

            balance of $173,624.08.

      8.    Other parties known to have an interest in the Collateral are: N/A

      9.    The Movant is entitled to relief from the automatic stay under §§ 362(d)(1) and/or

            362(d)(2) for these reasons:

            Debtor has failed to provide adequate protection for the lien held by the Movant for



                                              2
Case 1:19-bk-13021       Doc 17     Filed 09/18/19 Entered 09/18/19 14:13:54              Desc Main
                                    Document     Page 3 of 8


               the reasons set forth below.

               This case is a Chapter 7 wherein debtor is in default for payment on the mortgage

               loan wherein the last payment was applied to the payment due for the month of June

               1, 2019 and there is no equity for the benefit of the estate.

       10.     This Motion does not seek to affect the rights of the Chapter 7 Trustee.

       11.     Pursuant to LBR 4001-1(a)(1) Movant has completed the Exhibit and Worksheet

               attached hereto as Exhibit E.

       WHEREFORE, Movant prays for an Order from the Court granting Movant relief from the

automatic stay of §362 of the Bankruptcy Code to permit Movant to proceed under law and for such

other and further relief to which the Movant may be entitled.




                                        /s/Mia L. Conner
                                       Mia L. Conner, Case Attorney
                                       Ohio Supreme Court Reg. No. 0078162
                                       Attorney(s) for U.S. Bank National Assocation
                                       LERNER, SAMPSON & ROTHFUSS
                                       P.O. Box 5480
                                       Cincinnati, OH 45201-5480
                                       (513) 241-3100
                                       (513) 241-4094 Fax
                                       (877) 661-7891 Toll Free Fax
                                       sohbk@lsrlaw.com




                                                   3
Case 1:19-bk-13021       Doc 17    Filed 09/18/19 Entered 09/18/19 14:13:54            Desc Main
                                   Document     Page 4 of 8


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Motion for Relief from Stay was served
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and by ordinary U.S. Mail on
September 18, 2019 addressed to:

Paul Roger Vernier, III
850 Brouses Run Road
West Portsmouth, OH 45663

Tiffany Jo Vernier
850 Brouses Run Road
West Portsmouth, OH 45663




                                         /s/Mia L. Conner
                                      Mia L. Conner, Case Attorney
                                      Ohio Supreme Court Reg. No. 0078162
                                      Attorney(s) for U.S. Bank National Assocation
                                      LERNER, SAMPSON & ROTHFUSS
                                      P.O. Box 5480
                                      Cincinnati, OH 45201-5480
                                      (513) 241-3100
                                      (513) 241-4094 Fax
                                      (877) 661-7891 Toll Free Fax
                                      sohbk@lsrlaw.com




                                                1
Case 1:19-bk-13021        Doc 17     Filed 09/18/19 Entered 09/18/19 14:13:54             Desc Main
                                     Document     Page 5 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                  CINCINNATI DIVISION

IN RE:                                             Case No. 1:19-bk-13021

Paul Roger Vernier III,                            Chapter 7
Tiffany Jo Vernier,
                                                   Judge Jeffery P. Hopkins
                    Debtors.

                                                   NOTICE OF FILING OF MOTION OF U.S.
                                                   BANK NATIONAL ASSOCATION FOR
                                                   RELIEF FROM THE AUTOMATIC STAY
                                                   (PROPERTY LOCATED AT 850 BROUSES
                                                   RUN RD, WEST PORTSMOUTH, OHIO 45663)



                                      OFFICIAL FORM 20A

      U.S. Bank National Assocation has filed papers with the Court to obtain relief from the
automatic stay.

       YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
Court to consider your views on the motion for relief from stay, then within twenty-one (21)
days from the date of this notice, you or your attorney must:

*        File with the Court a written request for a hearing, and a written response setting forth the
         specific grounds explaining your position at:

Cincinnati Bankruptcy Court
U.S. Bankruptcy Court
221 East Fourth Street
Atrium Two, Suite 800
Cincinnati, OH 45202


If you mail your request or response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.



                                                   2
Case 1:19-bk-13021       Doc 17    Filed 09/18/19 Entered 09/18/19 14:13:54   Desc Main
                                   Document     Page 6 of 8




You must also mail a copy to:

Mia L. Conner (0078162)
Trial Counsel - Attorney for Movant
LERNER, SAMPSON & ROTHFUSS
P.O. Box 5480
Cincinnati, OH 45202-4007
sohbk@lsrlaw.com

John R Stevenson, Attorney for Debtor
116 Poole St
West Portsmouth, OH 45663
stevensonchapter7@msn.com

David W Kuhn, Trustee
612 Chillicothe Street
Portsmouth, OH 45662
ecf@frognet.net

U.S. Trustee
Asst US Trustee (Cin)
Office of the US Trustee
J.W. Peck Federal Building
550 Main Street, Suite 4-812
Cincinnati, OH 45202
ustpregion09.ci.ecf@usdoj.gov

at the addresses listed thereon.




                                             3
Case 1:19-bk-13021      Doc 17     Filed 09/18/19 Entered 09/18/19 14:13:54            Desc Main
                                   Document     Page 7 of 8


       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.


DATED: September 18, 2019


                                        /s/Mia L. Conner
                                     Mia L. Conner, Case Attorney
                                     Ohio Supreme Court Reg. No. 0078162
                                     Attorney(s) for U.S. Bank National Assocation
                                     LERNER, SAMPSON & ROTHFUSS
                                     P.O. Box 5480
                                     Cincinnati, OH 45201-5480
                                     (513) 241-3100
                                     (513) 241-4094 Fax
                                     (877) 661-7891 Toll Free Fax
                                     sohbk@lsrlaw.com




                                                4
Case 1:19-bk-13021       Doc 17    Filed 09/18/19 Entered 09/18/19 14:13:54            Desc Main
                                   Document     Page 8 of 8


                                      CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Filing Motion for Relief from Stay
was served electronically on the date of filing through the court’s ECF System on all ECF
participants registered in this case at the email address registered with the court and by ordinary
U.S. Mail on September 18, 2019 addressed to:

Paul Roger Vernier, III
850 Brouses Run Road
West Portsmouth, OH 45663

Tiffany Jo Vernier
850 Brouses Run Road
West Portsmouth, OH 45663


                                        /s/Mia L. Conner
                                      Mia L. Conner, Case Attorney
                                      Ohio Supreme Court Reg. No. 0078162
                                      Attorney(s) for U.S. Bank National Assocation
                                      LERNER, SAMPSON & ROTHFUSS
                                      P.O. Box 5480
                                      Cincinnati, OH 45201-5480
                                      (513) 241-3100
                                      (513) 241-4094 Fax
                                      (877) 661-7891 Toll Free Fax
                                      sohbk@lsrlaw.com




                                                5
